Opinion issued November 27, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00575-CV
                            ———————————
  BIG CITY CARS SALES, L.L.C. AND MUKESH MANSUKHANI, Appellants
                                        V.
                   ROSA HAYDEE CERVANTES, Appellee



                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-33443

                          MEMORANDUM OPINION
      Appellants, Big City Cars Sales, L.L.C. and Mukesh Mansukhani, have filed

an unopposed motion to dismiss their appeal because they have previously filed a

notice that they had settled the case. See TEX. R. APP. P. 42.1(a)(1). Appellants

further request that all costs be assessed against the party incurring the same. See
TEX. R. APP. P. 42.1(d). No other party has filed a notice of appeal and no opinion

has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion, dismiss the appeal, and direct the Clerk of

this Court that costs are to be taxed against the party who incurred the same. See

TEX. R. APP. P. 42.1(a)(1), (d).

                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                          2